Citation Nr: 0116159	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for asbestosis.  

2. Entitlement to service connection for a kidney disorder, 
chest condition, chest pain, breathing problems and 
respiratory disorder, including as due to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Navy 
from July 1942 to January 1946, including service aboard the 
U.S.S. Mellette (APA 156).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in August 2000, the RO denied 
service connection for kidney condition, chest condition, 
chest pain, breathing problem and respiratory problems.  A 
notice of disagreement was received in September 2000; a 
statement of the case was issued in October 2000; and a 
substantive appeal was received in November 2000.  By rating 
decision in October 2000, the RO denied service connection 
for asbestosis as a result of asbestos exposure.  A notice of 
disagreement was received in November 2000; a statement of 
the case was issued in December 2000; and a substantive 
appeal was received in January 2001.


REMAND

Service Connection for Asbestosis

The medical records contained in the veteran's claims file 
report a diagnosis of asbestosis.  History furnished by the 
veteran to at least one medical examiner appears on its face 
to include both pre-service and post-service occupational 
exposure to asbestos, although it appears that the veteran 
has denied ever telling the physician that he worked in a 
shipyard prior to service.  

The Board notes that the veteran's service personnel records 
have been obtained.  These records support the veteran's 
report of service aboard the U.S.S. Mellette, but do not 
indicate that the veteran served in a capacity generally 
associated with exposure to asbestos.  There is no statute 
specifically dealing with asbestos and service-connection for 
asbestos-related diseases, nor has VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases, which provided guidelines for 
considering asbestos compensation claims. See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
M21-1).  See VAOPGCPREC 4- 2000.

M21-1 provides in part:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, work 
in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture 
and servicing of friction products such as clutch 
facings and brake linings, manufacture and 
installation of roofing and flooring materials, 
asbestos cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where 
the raw materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation 
and shipyard workers.  This is significant 
considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to chrysotile products 
as well as amosite and crocidolite since these 
varieties of African asbestos were used extensively 
in military ship construction.  Many of these 
people have only recently come to medical attention 
because the latent period varies from 10 to 45 or 
more years between first exposure and development 
of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).

Further, when considering VA compensation claims, rating 
boards have the responsibility of ascertaining whether or not 
military records demonstrate evidence of asbestos exposure in 
service and to assure that development is accomplished to 
ascertain whether or not there is pre-service and/or post-
service evidence of occupational or other asbestos exposure.  
M21-1, Part VI, para. 7.21(d)(1).  It appears in the present 
case that there may have been exposure to asbestos outside of 
the veteran's military service.  It would therefore appear 
that additional development is necessary to ascertain the 
cause of the reported asbestosis.  

Service Connection for Disability Due to Reported Exposure to 
Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation- 
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv).  Section 3.311(b)(5) requires that bone cancer become 
manifest within 30 years after exposure, and that certain 
cancers, e.g. prostate cancer, inter alia, must become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).

At this point the Board notes that the record as it stands 
does not appear to document the presence of any of the 
diseases listed in 38 C.F.R. § 3.309(d) to warrant service 
connection on the basis of any presumption.  Moreover, the 
record does not show any of the diseases listed in 38 C.F.R. 
§ 3.311(b)(2) to activate the development procedures outlined 
in 38 C.F.R. § 3.311.  However, the Board emphasizes to the 
veteran and to his representative that if a claim is based on 
a disease other than one of the listed diseases, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that claimant has cited or submitted 
competent scientific or medical evidence that that claimed 
condition is a radiogenic disease. 

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the 
development procedures outlined in this new legislation, the 
Board notes that the veteran appears to have reported that he 
received treatment for the disorders which he claims are due 
to radiation exposure from Howard Williams, M.D. in Orange, 
Texas.  Appropriate action must be undertaken to obtain all 
pertinent treatment records from this physician.  

For the reasons outlined above, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  

     a.  The RO's actions in this regard 
should include, but not be limited to, 
requesting the veteran to furnish the 
names and addresses of all medical care 
providers who treated the veteran for any 
of the claimed disorders since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain these records (if not already 
contained in the claims file), to the 
extent possible.  The RO should also 
specifically contact Howard Williams, 
M.D., 1301 W. Park Ave., Orange, Texas  
77630 and request copies of all pertinent 
treatment records. 

     b.  The RO should also request the 
veteran to furnish the names and 
addresses of all pre-service and post-
service employers.  Appropriate follow-up 
action to ascertain the dates and nature 
of the veteran's employment with such 
employers should be undertaken to include 
specific inquiry as to any job duties 
which may have involved exposure to 
asbestos.  

     c.  The veteran and his 
representative should also be requested 
to cite to or to submit competent 
scientific or medical evidence that a 
claimed condition is a radiogenic 
disease.  If the veteran does so, then 
the RO should then follow all procedures 
outlined in 38 C.F.R. § 3.311. 

     d.  The RO should also attempt to 
contact appropriate military sources to 
ascertain the likelihood of asbestos 
exposure aboard the U.S.S. Mellette 
during World War II.  

2.  The RO should schedule the veteran 
for an examination of the lungs by an 
appropriate VA specialist for the purpose 
of ascertaining the nature and etiology 
of any respiratory disorders, to include 
asbestosis.  The claims file must be made 
available to the examiner and reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran suffers 
from asbestos-related disease due to any 
exposure to asbestos during service or 
whether it is more likely that any 
current asbestos-related disease is due 
to occupational exposure outside of his 
military service.  The examiner should 
also provide an opinion as to whether any 
respiratory disorder found on examination 
could be the result of radiation exposure 
during World War II.  A rationale for all 
opinions expressed would be helpful and 
is hereby requested. 

3.  The RO should also schedule the 
veteran for an appropriate examination to 
ascertain the nature and etiology of any 
present kidney and prostate disorders.  
The claims file must be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner 
should perform any medically indicated 
special testing.  The examiner should 
provide an opinion as to whether any 
current kidney and/or prostate disorder 
found on examination could be the result 
of radiation exposure during World War 
II.  A rationale for all opinions 
expressed would be helpful and is hereby 
requested.

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and 


argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



